   

Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 1 of 14

 

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLYANIA

 

Reginald Andrews,
Plaintiff SCRANTON
: MARL 1 2019
-V.S.- | ha
PER { “| TFAZ

 

DEPUTY CLERK
Tom Wolf, Commonwealth of Pennsylvania nk

Governor, et. al.,
Defendants

Civil Action No.: 3° Vc V 4 36

 

 
 

Case 3:19-cv-00436-MWB-MA Documenti1 Filed 03/11/19 Page 2 of 14

IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
DISTRICT OF PENNSYLVANIA .

 

 

 

Reginald Andrews, 7 FILED
Plaintiff SCRANTON
MAR'1 1 2019
-V.S.-
PER ALI VV
Tom Wolff, Commonwealth of Pennsylvania ( DEPUTY CLERK

Governor; John E. Wetzel, Pennsylvania Department of .
Corrections, Secretary of Corrections; Secretary Swope;
Correctional Officer Swanger; Correctional Officer L.T. Keel;
L.T. Myers; Dornia Varner, Chief Grievance Coordinator;
Hollibaugh, Grievance Coordinator,

Defendants

  
     
       
    
  

 

Civil Action No.:

To all be sued individually all in their official capacities.

CIVIL RIGHTS COMPLAINT (42 U.S.C. § 1983)

This is a Civil Rights Action brought under 42 U.S.C. § 1933, 28 U.S.C. §
1331, 1343(A)(B), 1343(A)(4), 1367(A). Concerning defendants, interference of
fundamental rights, which resulted in unequal treatment that was it related to any
legitimate penelogical interest.

I. - JURISDICTION

This Court has jurisdiction under Pa.C.S. § 931 and Pa. R. Civ. P. 1091.

IL. VENUE

The United States District Court for the Middle District of Pennsylvania, is

 
 
 
 
 
 

 

 

 

 
10.

11.

12.

13.

14.

15.

16.

17.

Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 3 of 14

standing upright on the cell desk, leaning up against the wall.

Inching a little closer to actually access what was taken/missing, (i.e.
"Private" photos of Plaintiff's wife, photo's of deceased realtive, and
(Plaintiffs') PCRA trial transcrpits).

Plaintiff asked for a Confiscated Item Recepit (C.I.R.) and Correctional
Officer Swanger denied this request.

Plaintiff quickly called for a Lieutenant.

Correctional Officers Swanger and Swope viciously pulled on the tether,
with Correctional Officer Swanger shouting "L.T., I got one!!"
Correctional Officer Swanger then further grabbed hold on the tether
tightening the handcuffs until blood came forth from Plaintiff's wrists.
Plaintiff yelled out "You're hurting me!!!"

The handcuffs cut off ALL circulation in both wrists, up to the elbows
leaving lacerations and bruises on Plaintiff.

Plaintiff asked to see a Nurse, Medical Correctional Officer Swanger and an
unknown Staff said "NO".

Correctional Officer Swathger told an unknown staff to write up a DC-141
(Misconduct Report) to justify his illegal uprooting of Plaintiff's personal
property and his assault upon Plaintiff.

Plaintiff neither resisted, nor became combative since being handcuffed or

 

 

 

 

 

 
“SN

Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 4 of 14

the appropriate venue pursuant to § 9183(B) because the State Correctional
Institution at Smithfield where the events giving rise to the claims. occured is
located in Huntingdon County.
Hl. - PARTIES
Plaintiff, Reginald Andrews is currently confined at State Correctional
Institution at Fayette. Plaintiff is at all times mentioned herein a prisoner of the
Commonwealth of Pennsylvania, Department of Corrections.
IV. DEFENDANTS
A. Tom Wolf, Commonwealth of Pennsylvania Governor;
B. John E. Wetzel. Pennsy!vania Department of Corrections, Secretary of
Corrections;
c. Correctional Officer Swope (SCI-SMITHFIELD),
b. Correctional Officer Swanger (SCI-SMITHFIELD);
eE. Correctional Lieutenant Keel (SCI-SMITHFIELD);
F. Grievance Officer Myers (SCI-SMITHFIELD);
G. Chief Grievance Officer Dorina Varner (Secretary's Office of inmate
Grievance & Appeals);
H. Grievance Coordinator Hollibaugh (SCI-SMITHFIELD).
Vv. EXHAUSTION OF AVAILABLE REMEDIES

Plaintiff has exausted all of his Administrative Remedies before the filing of

i
h
i

 

 

 
Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 5 of 14 -

this complaint.
Vi. FACTUAL STATEMENT

1. On the date of June 24, 2017 between the hour of 0600-07(-0 (6-7 a.m.)

Correctional Officers came onto K-Unit, B Block (Restricted Housing Unit)

 

to randomly search cells.

2. Correctional Officers Swanger and Swope stepped in front of cell (KB 2-
030) that Plaintiff was housed in an told Plaintiff to come to the cell door to
be handcuffed for a cell search.

3. Upon Plaintiff being handcuffed and being led out of the cell, Correctional _ i

Officers Swanger and Swope began searching the cell.

 

4. In the midst of searching Plaintiff's property, Correctional Officer Swanger
with his back turned asked "Where are the drugs and tobacco?" Plaintiff

informed him "You got the wrong dude."

 

5, Correctional Officer Swanger yelled behind his back, "You're a drug
dealer! !"

6. After Correctional Officers Swanger and Swope, minutely searched
Plaintiff's cell and going through Plaintiff's personal property, Plaintiff was
told to go back into the cell. |

7. Still having the handcuffs on Plaintiff immediately seen that ‘tems/property

were missing (i.e. pictures, legal mail, and trial transcripts). which were all

 

 

 
 

Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 6 of 14 —

 

during this assaultive ordeal.

1g. After the above described assault, Plaintiff submitted missives, affidavits,
declarations to Governor Tom Wolf, Secretary, Department of Corrections
John E. Wetzel and exhausted all administrative remedies.

Grievances and appeals were denied.

 

CLAIMS FOR RELIEF

A. FAILURE TO PROTECT

 

~
a ot

1. The failure of defendants Tom Wolf Governor, i
i -_ John Weztel Secretary Department of Corrections, to act on their
knowledge (throught the Pennsylvania Department of Corrections Mission

Statement, Missives, affidavits and declarations) of a substantial risk of serious

sabes, Cae

harm to Plaintiff violated his Eighth (8) Amendment Right to be free from

deliberate indifference.

2. As aresult of Defendants Tom Wolff John Wetzel failure,
Plaintiff was maliciously and sadistically assaulted and received serious physical
and emotional injuries. See: Farmer, 511 U.S. at 847 (Prison Official is liable
under the Eighth Amendment "only if he knows that inmate face a , |

substantial, risk by failing to take reasonable measure to abate it".

B. DELIBERATE INDIFFERENCE TO MEDICAL NEEDS

 

 
Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 7 of 14

1. The refusal of Defendant's Swanger, John Doe, to provide medical attention to
Plaintiff's injuries, upon request of Plaintiff, constituted deliberate indifference to
Plaintiff's serious medical needs, in violation of the Eighth (8) Amendment. See:
Estelle v. Gamble, 429 U.S. 97, 104-05 (1976)(""We therefore conclude that
‘deliberate indifference and wanton infliction of pain prescribed by the Eight
Amendment"). |

C. Retaliation

1. The refusal of Defendant's Swanger, to provide a Confiscation Items
Recepit (C.I.R.) for property taken and refusal of medical attention for
Plaintiff's injuries and by Defendant Swanger telling an unknown Staff/C.O.
to write-up a DC-141 (Misconduct Report). As a result of Plaintiff's
constant request(s) for a redress of erievance(s) and therefore violating the
First (18) Amendment.

2. The actions of Defendant(s) John Doe for filing a false Misconduct Report
violated Plaintiff's First Amendment Right to the United States Constitution
on Retaliation. See Mays v. Springbern, 575 F.3d at 650(Commencement
of more onerous searches immediately after Plaintiff complained of
searches).

D. Cruel and Unusual Punishment

1. The actions of Defendant's Swanger, Swope, in using physical force against

 

 
Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 8 of 14

the Plaintiff without the need of provocation or in failing to intervene to
prevent the misuse of force was done maliciously and sadistically
constituted cruel and unsual punishment in violation of the Eighth (8")
Amendment of the United States Constitution.

. The actions of Defendant's Swanger, Swope in using physical force against
the handcuffed Plaintiff without need of provocation constituted the tort of
assault and battery under the law of Pennsylvania (The assault constituted ©
excessive force and combined with the failure to provide medical attention,
violated Plaintiff's Fourth (4""), Eighth (8), and Fourteenth (14'*)
Amendment Right and constituted Pennsylvania State Tort).

The Pennsylvania Department of Corrections has a unwritten policy,
jprocedure of using excessive force and had failed to adequately train and
supervise its employees.

. The failure of Defendant(s) Tom Wolf, John E. Wetzel to take disciplinary,
or other action against Defendants Swope, Swanger, Keel, Myers, Varner,
and Hollibaugh, constituted deliberat indifference to the Plaintiff's safety,
and contributed, to and proximately caused the above-described violation,
of the Eighth Amendment and assault and battery.

. The actions of Defendant's Swanger, Swope, and Keel in refusing to alert

the Medical Department immediately when requested by Plaintiff to

 

 
Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 9 of 14

examine and treat Plaintiff's injuries, constituted Deliberate Indifference to
Plaintiff's serious medical needs in violation of the Eighth Amendment to
the United States Constitution.

E. Negligent Failure to Protect

1. The Defendant's Tom Wolf, John E. Wetzel, Swope, Swanger, Keel, Myers,
Varner, and Hollibaugh, owed the plaintiff a duty or reasonable care to
protect Plaintiff from mental, emotional and physical assault by
Pennsylvania Department of Correctional staff.

2. The Defendant's Tom Wolf, John E. Wetzel, Swope, Keel breached that
duty by failing to provide protection, when Plaintiff asked: for aid through
verbal and written Request to Staff, Complaints, Grievances, Affidavits,
Declarations, Missives informing of Defendant(s) Swope, Swanger, Keel,
Varner, Hollibaugh actions.

3. The breach of duty resulted in serious emotional and physical injuries and
damages.

4. The breach of duty caused these damages. |

RELIEF REQUESTED
WHEREFORE, Plaintiff requests that the Court grant the following relief:
A. Issue a declaratory judgment stating that,

1. The physical abuse of the Plaintiff by Defendant's Swope, Swanger and Keel

 
   
 
 
 
 
 
 
 
 
 
 
   
  
  
    
   
   

Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 10 of 14

- violated Plaintiff's rights under the Eighth Amendment to the United States
Constitution and constituted Assault and Battery under Pennsylvania law.
B. Issue an injunction ordering that Defendant's John E. Wetzel to expunge the
disciplinary Misconduct from Plaintiff's file/institutional records.
C. Award compensatory damages in the following amounts:

1. $100,000.00 (One-Hundred Thousand Dollars) Jointly and severally against
Defendants Swope, Swanger, Keel, for the physical and emotional injuries
sustanined as a result of Plaintiff's injuries. |

2. $50,000.00 (Fifty-Thousand Dollars) Jointly and severally against
Defendants Swope, Swanger, Keel, for the Assault and Battery, including
depravation of liberty (and amenity) and emotional injury resulting from

- their denial of Due Process in connection with the Plaintiff's confiscated
property.

3. $50,000.00 (Fifty-Thousand Dollars) Jointly and severally against
Defendants Swope, Swanger, Keel, for the physical and emotional injury
resulting from their failure to provide adequate medical care to the Plaintiff.

D. Award Punitive Damages in the following amounts:

1. $40,000.00 (Fourty-Thousand Dollars) each against Defendants Tom Wolf,

and John E. Wetzel.

2. $30,000.00 (Thirty-Thousand Dollars) each against Defendants C.O.

 
Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 11 of 14

 

Swope, C.O. Swanger, L.T. Keel.
3 $20,000.00.(Twenty-Thousand Dollars) each against Defendants L.T.
Myers, Varner, and Hollibaugh. —
4. And for all Defendants to pay the appropriate pre-judgment and post-
judgment interest rate.
E. Grant such other relief as it may appear that the Plaintiff is entitled to.

| Respectfully Submitted,

yn!” (wh?

Dated: Z-~\A-Z2O1G

 
 

 

Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 12 of 14

PROOF OF SERVICE

+
i

“OL REQinates And¢oulGo hereby aver that copies of the attached/enclosed
iw / AT have been mailed to the below listed person(s) by First Class Mail,
postage paid, on  2~/ A —ZO?CF _. This service satisfies the requirements of the
Prisoner's Mailbox Act with a Certificate of Mailing (Com. v. Jones 700 A.2d 423; Huston v,
Lack 108 S.Ct. 2379):

Service by First Class Mail:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Respectfully Submitted,

bey? tee =
. SCI Fayette
48 Overlook Drive

La Belle, PA 15450

 
Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 13 of 14

UNSWORN DECLARATION

: I, (2ecj nurtcs Apidpeost, do hereby verify that all of the facts that are
at ;

contained in the foregoing are true and correct to the best of my information,

belief and that any false statements herein are made subject to the penalties of

Title 28 U.S.C. § 1746 relating to unsworn falsification to authorities.

Dated: 2~(\4-Zey¢ 2019

 

Executed at: SCI-FAYETTE
48 Overlook Drive
La Belle, Pennsylvania

15450

Respectfully Submitted,

 
ee

tb diab aN eh bil

 

oNVOUS
UaNladodd

Shi} #8 Od oy perry N Gs
i ntan ihse Ne

Papas app 0 PMP) 'S C \

Case 3:19-cv-00436-MWB-MA Document1 Filed 03/11/19 Page 14 of 14

- oShe, 44 i-aTrege |

Die ek vote ordae ww “ Rss
= 7%
ae aot

ber sh-. A _. SA II

t : “7 cf HM! ‘ “5B Chie

.-% | rcs
ay ot “9S

 
